Order and judgment (one paper), Supreme Court, New York County (Edward Greenfield, J.), entered on April 9, 1990, which denied and dismissed petitioner’s application, pursuant to CPLR article 78, challenging a final order of the respondent Division of Housing and Community Renewal (DHCR) unanimously affirmed, without costs.
DHCR followed proper guidelines in determining the lawful rent of the subject apartment on the basis of the lowest stabilized rent in the same line without guidelines adjustment (Code of Rent Stabilization Association of New York City, Inc. § 42 [A]). Because the landlord contended that this provision had been improperly applied, the issue of whether or not the base rent should be set without guidelines adjustments was properly before DHCR on the petition for administrative review.
The landlord was properly held in default for failure to produce rent records prior to April 1, 1984. Petitioner’s request that this court overrule its determination in Matter of Lavanant v State Div. of Hous. & Community Renewal (148 AD2d 185) is rejected. (Matter of Jemrock Realty Co. v State Div. of Hous. & Community Renewal, 169 AD2d 679.)
We have reviewed the petitioner’s other arguments, and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Kassal and Rubin, JJ.